This is an appeal in a probate case, and the court's disposition is made considering the fact that the estate asset in dispute is a grazing permit for 50 sheep units. In Navajo common law a grazing permit is one of the most important items of property which a Navajo may own. A permit means that an individual may have the means of sustinence of a traditional Navajo sheep provide income, food, and clothing.
The procedural aspects of this case are unclear, but it appears that there is an underlying dispute between Joe Begay as the administrator of the estate and Hazel G. Dodson, a claimant against the estate. There are miltiple order in the file, raising questions of adequate notice to the parties and leaving a conflicting and confusing trail of paper.
This court is satisfied from the matter presented to it that there is attorney misconduct in this case in which an attorney failed on a number of occasions to appear at hearing or notify his client of the proceedings. While normally courts will not relieve parties of the consequences of failing to appear for hearing, the record of this case shows non-appearance by the administrator without fault a number of times. Finally, there are no findings in the record which support the claim of Hazel G. Dodson, who is not an heir-at-law, that she is entitled to the entire grazing permit which is the asset of the estate. There should be findings on this point if she is entitled in place of the heirs.
In sum, this matter will be returned to the Tuba City District Court for a final hearing at which all the heirs and claimants shall be notified, and at which all claims and matters relating to distribution shall be heard. Since Judge Whitehair is no longer a sitting judge and Judge Walters and Brown have disqualified themselves, the Honorable Tom Tso of the Window Rock District Court is assigned to hear the matter.
A hearing will be conducted within 30 days of this order, and a final decree of distribution will be entered within 30 days of the date of the hearings.